IN THE UNITED STATES COURT OF APPEALS
                                            United States Court of Appeals
                    FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                                 F I L E D
                                     No. 06-61040                               September 26, 2007
                                   Summary Calendar
                                                                             Charles R. Fulbruge III
                                                                                     Clerk

RAMBHAI MANIKLAL-PATEL

                                                  Petitioner

v.

PETER D. KEISLER, Acting U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A73 088 140


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Rambhai Maniklal-Patel, a native and citizen of India, petitions this court
for review of an order of the Board of Immigration Appeals (BIA) denying his
untimely motion to reopen removal proceedings. Maniklal-Patel has abandoned
any challenges to the BIA’s dismissal of his appeal from the motion to reopen he
filed with the immigration judge by failing to brief any issues relevant to that
motion. See Al Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995). Maniklal-Patel
argues that his BIA motion to reopen met the requirements set forth in 8 C.F.R.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-61040

§ 1003.2(c)(3)(ii).   Maniklal-Patel has failed to show that the BIA abused its
discretion by denying his motion to reopen. See Lara v. Trominski, 216 F.3d 487,
496 (5th Cir. 2000). Accordingly, his petition for review is DENIED.




                                        2